DETAILED ACTION
Claim Status

Claims 1-5, 7-18 are pending, with claims 1, 9 and 14 being independent.
Claims 1 and 9 have been amended. 
Claim 6 has been cancelled without prejudice or disclaimer. 
Claims 2-4 and 10-17 have been withdrawn as they encompass non-elected species.
Claim 18 has been newly added herein.
Claims 1, 5, 7-9 and 18 will be examined below.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and claim 7.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding dependent claim 18, the prior arts do not teach the below limitation:
the width w1 of the first region and the width w4 of the fourth region satisfy w1<w4..

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. 
Applicant argues:
[Page 11] of REMARKS,
Specifically, the Examiner equated guard ring areas 20a-20e of Cao to the claimed first semiconductor region. However, as shown in FIG. 10 of Cao, the guard ring areas 20a-20e do not contact a surface of second parallel p-n layer 15. That is, the guard ring areas 20a-20e are not provided directly on an upper surface of the pn layer in an element peripheral edge part 3 in Cao.

Examiner’s reply:
The office disagrees.
Amended Claim 1 doesn’t include limitations of ‘contact’ between the claimed first semiconductor region and a surface of second parallel p-n layer 15.
Claim 1 includes ‘a first semiconductor region of the second conductivity type, provided directly on an upper surface of the second parallel pn structure in the termination structure region’. The limitation ‘directly on’ is explained as overlapping. The overlap can be partially or fully.  Referring to fig. 10 of Cao, the first semiconductor region 20 overlaps the upper surface of the second parallel pn structure 15. 
The term “ON” is a directional phrase, meaning an object can be above or bottom or left or right of another object with or without other objects in between. “ON” doesn’t necessarily mean “in direct contact with”, rather it means near or next to or adjacent to or covering (another thing). 

Claim Objections
Claim 1 is objected to because it lacks proper antecedent basis. The Examiner suggests the following amendments:
1. A superjunction semiconductor device having an active region through which current flows and a termination structure region having a voltage withstanding structure disposed at an outer side of the active region and surrounding a periphery of the active region, the superjunction semiconductor device comprising:
a semiconductor substrate of a first conductivity type, having a front surface and a back surface opposite to the front surface;
a first semiconductor layer of the first conductivity type, provided on the front surface of the semiconductor substrate and having an impurity concentration lower than an impurity concentration of the semiconductor substrate;
a first parallel pn structure provided on an upper surface of the first semiconductor layer in the active region and including a plurality of first columns of the first conductivity type and a plurality of second columns of a second conductivity type, the plurality of first columns and the plurality of second columns being disposed to repeatedly alternate with one another on a plane parallel to the front surface of the semiconductor substrate;
a second parallel pn structure provided on the upper surface of the first semiconductor layer in the termination structure region and including a plurality of third columns of the first conductivity type and a plurality of fourth columns of the second conductivity type, the plurality of third columns and the plurality of fourth columns being disposed repeatedly to alternate with one another on a plane parallel to the front surface of the semiconductor substrate;
a first semiconductor region of the second conductivity type, provided directly on an upper surface of the second parallel pn structure in the termination structure region, the first semiconductor region including a plurality of regions apart from each other;
a plurality of second semiconductor regions of the second conductivity type, each of which is provided on a surface of one or more of the plurality of second columns and has a first side facing the semiconductor substrate and a second side opposite to the first side, each of the plurality of second semiconductor regions having a surface layer;
a third semiconductor region of the first conductivity type selectively provided in the surface layer of each of the plurality of second semiconductor regions;
a fourth semiconductor region of the first conductivity type, provided on the first semiconductor region at a side opposite to a side at which the second parallel pn structure is provided;
a gate insulating film in contact with the plurality of second semiconductor regions and having a first surface in contact with the plurality of second semiconductor regions and a second surface opposite to the first surface; and
a gate electrode provided on the second surface of the gate insulating film.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 20130181328 A1) of record in view of Nishi et al. (US 10355084 B1).

Regarding independent claim 1, Cao et al. teach a superjunction semiconductor device (fig. 8-10; ¶¶ 0096-0099) having an active region 1 (‘element activating part 1’, fig. 10; ¶ 0099) through which current flows and a termination structure region 3 (‘element peripheral edge part 3’, fig. 10; ¶ 0099) having a voltage withstanding structure disposed at an outer side of the active region 1 and surrounding a periphery of the active region 1, the superjunction semiconductor device comprising:

a first semiconductor layer 18 of the first conductivity type (N), provided on the front surface of the semiconductor substrate 2 and having an impurity concentration (N) lower than an impurity concentration (N+) of the semiconductor substrate 2;
a first parallel pn structure 12 (‘First parallel p-n layer 12’, ¶ 0071) provided on an upper surface of the first semiconductor layer 18 in the active region 1 and including a plurality of first columns 13 of the first conductivity type (N) and a plurality of second columns 14 of a second conductivity type (P), the plurality of first columns 13 and the plurality of second columns 14 being disposed to repeatedly alternate with one another on a plane parallel to the front surface of the semiconductor substrate 2;
a second parallel pn structure 15 (‘second parallel p-n layer 15’, ¶ 0072) provided on the upper surface of the first semiconductor layer 18 in the termination structure region 3 and including a plurality of third columns 16 of the first conductivity type and a plurality of fourth columns 17 of the second conductivity type, the plurality of third columns and the plurality of fourth columns being disposed repeatedly to alternate with one another on a plane parallel to the front surface of the semiconductor substrate 2;
a first semiconductor region 20 (‘p-type guard ring areas 20a, 20b, 20c, 20d, and 20e’, ¶ 0074) of the second conductivity type (P), provided directly on an upper surface of the second parallel pn structure 15 in the termination structure region 3, the first semiconductor region 20 including a plurality of regions 20a-20d apart from each other;
a plurality of second semiconductor regions (containing regions 4, 5, 6, fig. 10) of the second conductivity type (P, ¶ 0070), each of which is provided on a surface of one or more of the plurality of second columns 14 and has a first side facing the semiconductor substrate 2 and a second side opposite to the first side, each of the plurality of second semiconductor regions having a surface layer 5; {Note: Fig. 10 shows 
a third semiconductor region 4 (‘N+ source area’, ¶ 0070) of the first conductivity type (N+) selectively provided in the surface layer of each of the plurality of second semiconductor regions;
a fourth semiconductor region 22a-22d (‘field plate electrodes’, ‘polysilicon’, ¶ 0076), provided on the first semiconductor region 20 at a side opposite to a side at which the second parallel pn structure 12 is provided;
a gate insulating film 9 (‘gate insulating film’, fig. 10) in contact with one of the plurality of second semiconductor regions 6 and having a first surface in contact with the plurality of second semiconductor regions (containing regions 4, 5, 6, fig. 10) and a second surface opposite to the first surface; and
a gate electrode 10 (‘gate electrode 10’, ¶ 0070) provided on the second surface of the gate insulating film 9.

Regarding ‘fourth semiconductor region of the first conductivity type”, Cao et al. teach the first field plate electrodes 22a-22d are ‘first conductive layer’ (¶ 0076). Cao et al. do not explicitly mention the conductivity type of the field plate electrodes 22a-22d.
However, Nishi et al. teach a similar structure, wherein ‘The first field plate electrodes 9 may be formed of an n-type polysilicon film’ (fig. 2; column 5, lines 35-36).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Cao et al. and Nishi et al. to dope the field plate electrodes with n-dopants according to the teachings of Nishi et al. with a motivation of ‘suppressing current concentration on a cell portion’ as taught by Nishi et al. (‘SUMMARY’).

Regarding claim 5, Cao et al. further teach the superjunction semiconductor device according to claim 1, wherein in a direction parallel to the front surface of the semiconductor substrate, a width of each of the plurality of first columns 13 and a width of each of the plurality of second columns 14 of the first parallel pn structure 12 in the active region 1 are greater than a width of each of the plurality of third columns 16 and a width of each of the plurality of fourth columns 17 of the second parallel pn structure 15 in the termination structure region 3 (fig. 10).

Regarding claim 7, Cao et al. further teach the superjunction semiconductor device according to claim 1, wherein the first semiconductor region 20 includes a first region 20a, a second region 20b positioned further from the active region than is the first region 20a, a third region 20c positioned further from the active region than is the second region 20b, and a fourth region 20d positioned further from the active region than is the third region 20c (fig. 10).

Regarding claim 8, ‘The superjunction semiconductor device according to claim 7, wherein in a direction parallel to the front surface of the semiconductor substrate, a width w1 of the first region, a width w2 of the second region, a width w3 of the third region, and a width w4 of the fourth region satisfy w1≤w2≤w3≤w4’, Cao et al. further teach the superjunction semiconductor device wherein in a direction parallel to the front surface of the semiconductor substrate 2, a width w1 of the first region, a width w2 of the second region, a width w3 of the third region, and a width w4 of the fourth region satisfy w1=w2=w3=w4.

Regarding claim 9, Cao et al. further teach the superjunction semiconductor device according to claim 7, further comprising an electrode 25a-25e provided in the termination structure region 3, wherein each of the first region 20a, the second region 20b, the third region 20c, and the fourth region 20d is electrically connected to the electrode 25a-25e via a respective one of the plurality of second semiconductor regions 20 (mapping upper part of P-

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th, 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.